Citation Nr: 1417950	
Decision Date: 04/22/14    Archive Date: 05/02/14

DOCKET NO.  13-03 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on unemployability (TDIU) due to the service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1950 to November 1951.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri that denied the Veteran's claims for entitlement to a TDIU.  In February 2011, the Veteran filed a notice of disagreement (NOD).  In January 2013, the Veteran was furnished a Statement of the Case (SOC).  In January 2013, the Veteran filed a Substantive Appeal (VA Form 9).

A review of the Veteran's electronics claims file (Virtual VA) revealed a copy of a brief from the Veteran's representative.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The evidence of record is in relative equipoise as to whether the Veteran is unable to secure or follow a substantially gainful occupation by reason of his service-connected disabilities, considering his educational background and employment history.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for entitlement to TDIU rating due the service-connected disabilities have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.16 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that there was any error with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.

Legal Criteria

The Veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2013).  Consideration may be given to his level of education, special training, and previous work experience in making this determination, but not to his age or impairment caused by disabilities that are not service connected.  38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2013).

To qualify for a total rating for compensation purposes, the evidence must show (1) a single disability rated as 100-percent disabling; or (2) that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and that - if there is only one service-connected disability, it is rated as at least 60-percent disabling, or, if more than one disability, at least one disability is rated as at least 40-percent disabling and the Veteran has a combined rating of at least 70 percent.  Id. But see, in particular, 38 C.F.R. § 4.16(a).

While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Also, in Faust v. West, 13 Vet. App. 342   (2000), the United States Court of Appeals for Veterans Claims (Court) defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income...."

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court also discussed the meaning of "substantially gainful employment."  And in this context, the Court noted the following standard announced by the United States Federal Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

Marginal employment, for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a).  See also Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  That is, a Veteran may be considered as unemployable upon termination of employment that was provided on account of disability or in which special consideration or accommodation was given on account of the same.  See 38 C.F.R. § 4.18.

Background

The Veteran contends that he is unemployable due to his service-connected disabilities.  In this regard, the Veteran related in his March 2010 VA Form 21-8940, Veteran's Application for Increased Compensation Based upon Unemployability, that he was unemployable due to his bilateral hearing loss and tinnitus.  He stated that he last worked full time in February 2009 and had worked at the same business as an arborist since 1991.  The Veteran further indicated that his highest educational level was a high school diploma and that he had received no other education prior to or after becoming too disabled to work.  In a June 2010 VA Form 21-8940, the Veteran indicated that his bilateral hearing loss and tinnitus interfered with his occupation by making it difficult to hear instructions or warning signals.  The Veteran has stated that he performed this same kind of work from the time he left the military.  The Veteran's DD-214 shows that he performed work equivalent to a tractor operator.

In a VA Form 21-4192, Request for Employment Information in Connection with a Claim for Disability Benefits, the Veteran's prior employer indicated that the Veteran had been employed as an Estimator from June 1993 to January 2009.  It was indicated that the Veteran was given special accommodations for his duties by having another Estimator take over jobs that required climbing.  It was noted that the Veteran was terminated due to the fact that walking and getting out of cars became more difficult in the course of his job.

In an August 2009 VA outpatient treatment record, the Veteran indicated that he had recently lost his job and was depressed about it.  He stated that he has worked as a consulting arborist since 1941, with only one break in employment in 1950 to 1951 for service in the Marines.  It was noted that the Veteran was married with five children.

The Veteran was provided with a VA audiological examination in January 2010.  At this examination, upon administration of objective testing, interview with the Veteran, and review of the Veteran's medical records, the examiner opined that the Veteran's hearing loss makes it difficult to hear in most environments.  However, there was no opinion as to whether this made the Veteran unemployable with regard to his service-connected disabilities, prior work history, and educational background.

The Veteran was provided with a VA posttraumatic stress disorder (PTSD) VA examination in July 2010.  At this examination, upon administration of objective testing, interview with the Veteran, and review of the Veteran's medical records, the examiner opined that the Veteran's PTSD may mildly compromise the Veteran's ability to maintain employment in the future.  However, there was no opinion as to whether this made the Veteran currently unemployable with regard to his service-connected disabilities, prior work history, and educational background.

The Veteran was provided with a VA cold weather injury examination in September 2010.  At this examination, upon administration of objective testing, interview with the Veteran, and review of the Veteran's medical records, the examiner opined that the Veteran's cold weather injuries of the bilateral upper and lower extremities manifested in symptoms of increased cold sensitivity and minimal peripheral neuropathy.  It was noted that the Veteran also had pain, peripheral vascular disease, and arthritis, but that neither were found to be associated with the Veteran's cold weather injuries.  However, there was no opinion as to whether the associated symptoms made the Veteran currently unemployable with regard to his service-connected disabilities, prior work history, and educational background.

A private treatment record in February 2011 opined that the Veteran was essentially unemployable due to his bilateral hearing loss and tinnitus.  The provider found that the Veteran's disability would impair his ability to participate in most jobs.  It was also noted that the Veteran would benefit from the use of hearing aids, but that he does not wear them.  There was no detailed discussion as to whether the associated symptoms made the Veteran currently unemployable with regard to his service-connected disabilities, prior work history, and educational background, as it was not clear that the provider had taken any of these factors into account.

The Veteran was provided with an additional VA PTSD examination in November 2012.  At this examination, upon administration of objective testing, interview with the Veteran, and review of the Veteran's medical records, the examiner opined that the Veteran's mood related symptoms, as he was unable to verify the diagnosis of PTSD as present,  are mild and unlikely to have any impact upon employment.

The Veteran was provided with an additional VA audiological examination in December 2012.  The examiner did not provide an opinion as it was determined that the Veteran's testing results for that examination were too unreliable to use.

The Veteran was provided with an additional VA cold weather injury examination in December 2012.  The Veteran noted that he had been employed all of his adult life as an arborist and had worked at construction sites involved in overall planning, but not physical labor.  The Veteran's bilateral hands showed symptoms of arthralgia or other pain, cold sensitivity, color changes, and locally impaired sensation.  It was noted that the Veteran had pain in the joints of the hand related to arthritis and that his symptoms were exacerbated by cold weather.  For the right foot, it was noted that the Veteran had symptoms of arthralgia or other pain, cold sensitivity, numbness, and tissue loss.  There was pain in the joints and feet as well as decreased sensation in the feet and toes, with symptoms aggravated by exposure to cold weather.  The examiner found that there was loss of tissue at the distal aspect of the right great toe secondary to a healed ulcer.  The ulcer was not associated with cold weather injury residuals, but due to peripheral vascular disease.  For the left foot, it was noted that there was pain in the toe joints and the feet, with decreased sensation in the feet and toes.  Symptoms are exacerbated by exposure to cold weather.  Imaging revealed evidence of osteoarthritis for the right hand and bilateral feet as well as osteoporosis for the bilateral feet.  It was also noted that the Veteran uses a wheelchair, cane, and walker regularly for ambulation and mobility due to limited motion of his knee and hip secondary to old joint replacements and rheumatoid arthritis.  The examiner found that the functional impact of the Veteran's disabilities on his ability to work involved arthritic changes in the Veteran's hands and feet that prevent him from engaging in most types of physical employment due to pain and restricted motion.  Also, it is noted that the Veteran would have problems standing and ambulating due to pain in the feet and fine manipulation of tools is limited due to arthritis in the hands.  The examiner opined that the Veteran's symptoms are not severe to a degree that they would prevent him from engaging in most types of sedentary employment.  However, the examiner did not discuss whether, based upon the Veteran's work history and educational background, the Veteran would be able to perform the types of sedentary tasks to which he was suited.

In a VA outpatient treatment record dated March 2013, the provider opined that the Veteran was unemployable due to his cold weather injury residuals, but did not provide a rationale.

In a March 2013 private treatment record, the provider opined that the Veteran was unemployable due to hearing loss, tinnitus, PTSD, and osteoarthritis.  It was not noted that the Veteran's osteoarthritis was not service connected, nor was a sufficient rationale provided as to how the service-connected disabilities made him unemployable in the context of his prior work history and educational background.

Analysis

The Veteran is currently service-connected for the following disabilities: (i) bilateral hearing loss, rated as 50 percent disabling; (ii) cold weather injury residuals left upper extremity, rated as 30 percent disabling; (iii) cold weather injury residuals  right upper extremity, rated as 30 percent disabling, (iv) cold weather injury residuals left lower extremity, rated as 10 percent disabling; (v) cold weather injury residuals of the right lower extremity, rated as 10 percent disabling; (vi) PTSD, rated as 10 percent disabling; and (vii) tinnitus, rated as 10 percent disabling.  These ratings combine to 90 percent.  See 38 C.F.R. § 4.25.  Therefore, the Veteran does have a combined rating of at least 70 percent, with one disability over 40 percent, for consideration of a TDIU under 38 C.F.R. § 4.16(a).

As the Veteran meets the applicable percentage standards, the Board will now consider whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  In this regard, the Veteran has stated on a number of occasions that he is unemployable due to his service-connected disabilities.  After a review of the competent evidence, the Board finds that TDIU rating is warranted. 

The Board has determined that, based upon the Veteran's competent and credible statements, he is unemployed and has been so since February 2009.  The Veteran is competent to testify regarding his work history.  Also, the Veteran's employer's description of when he stopped working as well as notations in the Veteran's VA outpatient treatment records are consistent with the work history dates provided by him and tend to corroborate the Veteran's assertion of his employment, prior work history, and educational level.  In this regard, the Board finds the Veteran's claimed unemployment to be credible.  See 38 C.F.R. § 3.303(b); see also Charles v. Principi, 16 Vet. App. 370 (2002); Caluza v. Brown, 7 Vet. App. 498, 511 (1995).

In regard to the Veteran's prior employment, the Board finds that he would certainly be unemployable with respect to his service-connected bilateral upper and lower extremity residuals of cold weather injuries.  As the Veteran has indicated, he performed work on construction sites, albeit not in a physical capacity.  However, this work did require prolonged standing, walking, and getting in and out of cars, all aspects that the Veteran's employer indicated led to his ultimate termination due to his inability to continue.  Additionally, it is noted that the Veteran's cold weather injuries result in increased sensitivity to cold.  It is reasonable to assume that the Veteran, working as an arborist with the planting of vegetation and in the vicinity of construction sites, worked primarily outdoors and was exposed to the elements year round.  This would be particularly detrimental in cold winter weather, as is customary throughout the mid-west region and would be found in Missouri, where the Veteran worked.  Although the 2012 cold weather injury VA examiner found that the pain in the Veteran's hands was related exclusively to his non-service connected arthritis, he did not note such a distinction with regard to pain the Veteran's bilateral lower extremities.  It was also noted that cold weather could aggravate such symptoms and cause problems standing and ambulating.   As such, resoloving all reasonable doubt in the Veteran's favor, the Board finds that such symptoms of pain and interference with the use of the lower extremities are attributed to the Veteran's bilateral lower extremity cold weather injury residuals, as it would be too difficult to separate out the symptoms from his other disabilities, to include arthritis and peripheral vascular disease.  Such interference, particularly during periods of prolonged cold weather, would render the Veteran unemployable, as his bilateral lower extremity cold weather injury residuals would prevent him from performing his occupation due to increased pain and functional impairment during large portions of time.

The Board also notes that the Veteran worked from the time he was a young adult  until the age of 81, despite having to use assistive devices and dealing with pain as VA outpatient treatment records indicate had occurred since at least 2007.  As such, it is reasonable to assume that, had the pain and functional impairment not become as bad as the Veteran has reported, he would still be working.

Furthermore, to date, the Veteran has never performed sedentary employment, as even though he reported that his job is not physical in nature, he is required to walk and stand at construction sites, and the claims file does not include evidence indicating that the Veteran has the necessary skills and experience to perform sedentary employment.  Therefore, this evidence suggests that the Veteran's service-connected disabilities prevent him from securing or following a substantially gainful occupation - particularly in light of the Veteran's only prior work experience as an arborist and tractor driver in the military.  Additionally, the Board notes that the Veteran has only a high school education and that he would have attained his diploma in the 1940s.  This is particularly relevant, as the educational requirements of an individual in the 1940s as opposed to today would be inadequate to prepare one for the technological advancements that are required in today's modern work-place, particularly within a sedentary setting.  As such, although it is noted in the December 2012 VA cold weather injury examination that that the Veteran would be capable of sedentary employment, this opinion does not sufficiently take into account the realities of the Veteran's educational and vocational background.

The Board points out that the evidence need not show that the Veteran is unemployable in any capacity.  Rather, consideration of whether a veteran is entitled to TDIU "must be looked at as a practical matter, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits."  Moore v. Derwinski, 1 Vet. App. 356, 359 (1991) (quoting Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975).  In this case, the Board recognizes that the Veteran's service-connected disabilities would not seemingly preclude sedentary work.  However, adapting the Veteran's work experience for such a position would involve training and education that is not, at this point, reasonably feasible, due to his limited high school education and work history. 

Therefore, resolving all reasonable doubt in the Veteran's favor, the evidence establishes that the Veteran is unemployable due to his service connected disabilities, and entitlement to TDIU is warranted.


ORDER

Subject the laws and regulations governing the payment of monetary awards, entitlement to a total disability rating based on individual unemployability due to the service-connected disabilities is granted.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


